In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated February 20, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff Yevgeniy Doobovoy alleged that he was injured when he slipped on a wet substance inside the entrance to the subway station at 8th Avenue and 62nd Street in Brooklyn. The Supreme Court properly granted the defendant’s summary judgment motion, as the record contained no evidence from which one could conclude that the defendant either created or had actual or constructive notice of the purportedly dangerous condition which allegedly caused the plaintiff’s fall (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; see also, Gordon v American Museum of Natural History, 67 NY2d 836, 837; Paul v New York City Tr. Auth., 244 AD2d 322; Rosario v New York City Tr. Auth., 215 AD2d 364, 365). S. Miller, J. P., Florio, Mc-Ginity and Luciano, JJ., concur.